MEMORANDUM **
Sergio de la Mora-Morfin, a native and citizen of Mexico, petitions for review of *639the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252. We grant the petition for review and remand for further proceedings.
De la Mora-Morfin contends that the IJ violated his right to counsel by denying him a continuance and proceeding in the absence of prior counsel, who he alleges provided him ineffective assistance. Although de la Mora-Morfin raised these contentions in his appeal to the BIA, the BIA failed to address them. See Montes-Lopez v. Gonzales, 486 F.3d 1163, 1165 (9th Cir.2007) (“[T]he BIA errs when it fails on appeal to consider and decide claims that the IJ proceedings suffered from procedural irregularity.”). We therefore remand for further proceedings. Id.; see generally Hernandez-Gil v. Gonzales, 476 F.3d 803 (9th Cir.2007).
The Attorney General’s motion to withdraw an argument is granted.
De la Mora-Morfin’s counsel is cautioned that his error-filled opening brief does not meet this court’s standards. See generally Fed. R.App. P. 28; 9th Cir. R. 28-2.8.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.